OPINION — AG — REGARDING YOUR REQUEST FOR AN OPINION CONCERNING THE LEGALITY OF A CLAIM, IN THE NAME OF THE COURT CLERK OF GREER COUNTY, AGAINST THE STATE REFORMATORY AT GRANITE, OKLAHOMA, FOR COURT COSTS IN 12 SPECIFIED CASES. (ESCAPING FROM PRISON, COSTS FOR THE TRIAL, ETC.). THE AG WILL NOT ANSWER THIS REQUEST. SEE OPINION NO. MARCH 21, 1955 — STATE BOARD OF PUBLIC AFFAIRS CITE: 22 O.S.H. 464, 22 O.S.H. 1271, 22 O.S.H. 1277, 28 O.S.H. 31 (CHARGES TO THE STATE FOR ESCAPE PRISONER) (JAMES C. HARKIN)